DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are allowed under this Office action.


Improper Request for Continued Examination
Continued examination under 37 CFR 1.114 does not apply in a national stage application under 35 U.S.C. 371 unless the requirements of 35 U.S.C. 371 (c) have been complied with, including the requirement for the inventor's oath or declaration (35 U.S.C. 371 (c)(4)). See 37 CFR 1.114(e)(3). Applicant may wish to consider filing a continuing application under 37 CFR 1.53(b), or an RCE accompanied by a submission as required under 37 CFR 1.114 and complying with the requirements under 35 U.S.C. 371.
However, the amendments filed on 3/2/2021 will be entered because all rejections have been overcome with the amendments entered, and the application is allowed.

Allowable Subject Matter
Claims 1-20, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20, were carefully reviewed and a search with regards to independent claims 1 and 11 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Claims 1-20, specifically independent claims 1 and 11,  the prior art searched was found to neither anticipate nor suggest a method for generating cross-browser compatible animations, comprising: receiving, by a computing device, a web page comprising an element to be animated, the web page including a document object model (DOM) tree having a node corresponding to the element; identifying, by the computing device, a segment corresponding to a motion path for the element, the segment having a first degree of freedom and a second degree of freedom of the motion path along the segment; inserting into the DOM tree, by the computing device, a first parent node having the node corresponding to the element as a child to include a characteristic of the node, the first parent node defining a first rendering instruction for at least one of a translation or a transformation in the first degree of freedom along the segment of the motion path for the element; and inserting into the DOM tree, by the computing device, a second parent node having the first parent node as a child to include a characteristic of the node and a characteristic of the first parent node, the second parent node defining a second rendering instruction for at least one of a translation or a transformation in the second degree of freedom along the segment of the motion path for the element.
The most relevant arts searched, over Guttman, etc. (US 20110191676 A1), modified by Densham, etc. (US 20150120080 A1), "Scalable Vector Graphics (SVG) 1.1 (Second Edition)" (W3C Recommendation 16 August 2011, hereinafter referred as W3C), and Herman, etc. (US 20100214313 A1), teaches that a method for generating cross-browser compatible animations, comprising: receiving, by a computing device, a web page comprising an element to be animated, the web page including a document object model (DOM) tree having a node corresponding to the element; identifying, by the computing device, a segment corresponding the segment having a first degree of freedom and a second degree of freedom of the motion path along the segment; inserting into the DOM tree, by the computing device, a first parent node having the node corresponding to the element as a child to include a characteristic of the node, the first parent node defining a first rendering instruction for at least one of a translation or a transformation in the first degree of freedom along the segment of the motion path for the element; and inserting into the DOM tree, by the computing device, a second parent node having the first parent node as a child to include a characteristic of the node and a characteristic of the first parent node, the second parent node defining a second rendering instruction for at least one of a translation or a transformation in the second degree of freedom along the segment of the motion path for the element” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GORDON G LIU/Primary Examiner, Art Unit 2612